Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20132801F
Release Date: 7/12/2013
CC:LBI:RFPH:CHI:2:M:POSTF-110101-13
date:

June 4, 2013

to:

Group Manager Diane C. Stevens, --

from:

Associate Area Counsel (LB&I), --

subject:

Deduction for Indemnification of Liability

UIL = 162.27-00

-------------Years 20-- and 20-You are currently examining the ---------------------------------------------------------------------------. At issue is
whether certain liabilities of a former - subsidiary that - agreed
to pay when it sold that subsidiary are deductible by -.
This memorandum was informally coordinated with Susie Bird of
Chief Counsel, Income Tax and Accounting.
This advice responds to your request for assistance. It may
not be cited as precedent. This writing may contain privileged
information. Any unauthorized disclosure of this writing may
undermine our ability to protect the privileged information. If
disclosure is determined to be necessary, please contact this
office for our views.
Facts
In 20----, - sold all of its stock in a wholly-owned
subsidiary known as ---------------------------------------- to
----------------------. At the time of the sale, ----- was a
defendant in two class-action lawsuits claiming that - had
failed to properly refund to policyholders certain unearned
premiums that the policyholders had paid to -.
As part of the contract by which - was sold, - agreed to
indemnify - or directly pay whatever obligation - was eventually

CC:LBI:RFPH:CHI:2:M:POSTF-110101-13

Page 2

determined to owe as a result of the suits. In tax year 20----,
a total settlement of approximately $50 million for both suits
combined was agreed upon by the parties. - paid the $50 million
into a qualified settlement fund (QSF) during 20----.1
At the time of the sale of -, - booked an accrued expense
of approximately $38 million for the anticipated amount of the
liability. This accrual was for book purposes and did not
affect any tax return.
The contract between - and ---------by which the - stock
was sold specified that - would be entitled to deduct the
settlement payments. It further provided that --- would
reimburse - for the amount of “tax savings” lost by ----(i.e., the amount by which --- federal income tax would have
been reduced if --- had deducted the settlement payment on its
return). In 20----, ----- (as parent of ----) paid part of the
reimbursement promised in this agreement.2
In the ----- consolidated return for 20----, ----- claimed
the $50 million payment as a deduction from ordinary income. In
the --- return for that same year, --- also claimed a deduction
for the $50 million payment.
Both -------- and - are currently under examination for the
year 20----.
Issue
Where all the stock in a subsidiary is sold to another
company and, as part of the contract of sale, the former parent
agrees to pay and does pay a contingent liability of the
subsidiary when it comes due, is a deduction allowable on the
1

Under I.R.C. Sec. 468B, a taxpayer may take a deduction at the time it pays
a liability into a “qualified settlement fund,” even though “economic
performance” does not occur until a later year. In the context of this case,
this means that a deduction could be taken in the year (20-) that the
liability was paid to the QSF, even though the plaintiff/policyholders would
not receive their payments until a later year. A taxpayer using this section
can thus take a deduction in an earlier year than would otherwise be
allowable under I.R.C. Sec. 461(h). In this examination, it is not disputed
that the requirements of Sec. 468B were satisfied; at issue is not when the
deduction can be taken but by whom.
2

In rough numbers, the tax effect was determined to be approximately $17.5
million (i.e., a marginal tax rate of 35% times $50 million). Of this sum, - has paid approximately $5 million.

CC:LBI:RFPH:CHI:2:M:POSTF-110101-13

Page 3

return of the former parent or the subsidiary?
Law and Analysis
The legal principle that resolves this controversy is that
a taxpayer may take a deduction for its cost of doing business,
but it cannot take a deduction for some other taxpayer’s cost of
doing business.
Under I.R.C. Sec. 162(a), a taxpayer is allowed a deduction
for “all the ordinary and necessary expenses paid or incurred
during the taxable year in carrying on any trade or business.”
When a person makes an expenditure on behalf of someone
else, as a general rule the person making the payment is not
entitled to a deduction for it. The courts do not look upon the
payment of someone else’s expense or obligation as an ordinary
expense of carrying on a trade or business under Sec. 162(a).
Thus, the payment by an employee of the expense of an employer,
payment by a stockholder for a corporation, or payment by a
partner for a partnership, does not constitute an ordinary
expense of carrying on the payor’s business. When the person
who paid the expense of another is not entitled to the
deduction, the person for whom the expense was paid may claim it
if the expense is one that he would have been entitled to deduct
if he had paid it. The payor is treated as making a gift, a
loan, a contribution to capital or a capital expenditure, or is
acting as an agent of the debtor, depending on the circumstances. In substance, the transaction is the same as if funds
were paid directly to the person on whose behalf the expenses
were paid, followed by actual payment of the expense by the
latter person. See United States Tax Reporter (RIA) ¶1624.104.
For example, in American General Insurance Co. v. United
States, (USDC Mid-Dist. Tenn., 1973), an insurance company
purchased a radio station from an individual. As a part of this
contract of sale, the insurance company agreed to hire the
individual as a consultant in the radio business. The insurance
company operated the radio station as a wholly-owned subsidiary.
For approximately eight years, the subsidiary paid the
consultant’s salary. The insurance company then “reassigned”
the employment contract to itself, paid the salary, and deducted
those payments in its returns. All of the services performed by
the individual related to the operation and administration of
the radio station and not to the business of the insurance
company. The sale contract provided that the employment

CC:LBI:RFPH:CHI:2:M:POSTF-110101-13

Page 4

contract could be assigned but that no assignment would release
the insurance company of its ultimate obligation to the
individual.
The court disallowed the deduction on the insurance
company’s return. The court held that “expenses paid for the
benefit of one taxpayer cannot be deducted by another taxpayer
. . . a taxpayer must establish that the item of expense was
proximately and directly related to his trade or business.” The
court stated that the fact that the insurance company remained
ultimately liable on the employment contract “has no effect on
the deductibility of the payments made thereunder. . . . The
mere fact that the expense was incurred under contractual
obligation does not, of course, make it the equivalent of a
rightful deduction under Sec. 162(a). That subsection limits
permitted deductions to those paid or incurred ‘in carrying on
any trade or business.’ The origin and nature, and not the
legal form, of the expense sought to be deducted determined the
applicability of Sec. 162(a).”
Similarly, in Interstate Transit Lines v. Commissioner,
319 U.S. 590 (1943), the parent company paid some of the
expenses incurred by a subsidiary and deducted the payments on
the parent’s return. A contract between the parent and the
subsidiary stated that the parent was responsible for all of the
subsidiary’s “operating deficits.” The Supreme Court held that
neither the expenses paid nor the operating deficit of the
subsidiary were an expense of the parent’s business under the
Code and therefore were not deductible by the parent. That
there was a contractual obligation to pay the operating deficit
did not convert the subsidiary’s expense into an expense of the
parent.
In Windsberg v. Commissioner, T.C. Memo. 1978-101, the
fiduciary of two estates paid administration costs of the
estates and claimed a deduction on his individual tax return.
The court disallowed the deduction under Sec. 162(a), stating
that the expenses at issue “are obligations of the estates. If
deductible, the expenses are deductible only by the obligated
taxpayers, i.e., the estates.”
Also similar are Coulter Electronics Inc. v. Commissioner,
T.C. Memo. 1990-186 (“Ordinarily, the separate corporate
identities of parent and subsidiary preclude the parent from
deducting expenses incurred or losses sustained by its
subsidiary. The theory is that the payment by the parent to

CC:LBI:RFPH:CHI:2:M:POSTF-110101-13

Page 5

cover such expenses or losses is related to the business of the
subsidiary and not to its own business.”); Starrett v.
Commissioner, T.C. Memo. 1990-183 (“A taxpayer generally may not
deduct expenses incurred for the benefit of another. Thus, an
employee who voluntarily incurs expenses of the employer is not
entitled to a deduction for such expenditures because they are
not considered necessary employee expenses.”); and The Austin
Company v. Commissioner, 71 TC 955 (1979)(“Petitioner simply
cannot claim as its own expense amounts paid for activities that
were concerned with the day-to-day operation of the subsidiary’s
business.”)
In the current examination, - sold a subsidiary --- to -------. At the time of the sale, - was the defendant in two class
action suits. The wrongdoing, if any, which gave rise to those
suits was done by -; only - could be found liable by the courts.
We freely concede that any payments made by - in settlement of
these suits would be deductible on the - return; such payments
would be “ordinary and necessary” business expenses of - under
Sec. 162(a).
When the suits were settled in 20----, however, the
liability was paid not by - but by -. At that time, - was not
the parent of - but had merely a contractual obligation (under
the sale contract of 20----) to pay the liability. In
accordance with the above precedents, such a contract does not
make the settlement liability an “ordinary and necessary”
expense of -, and the payment is therefore not deductible on the
- return. We conclude that the liability at issue, being an
“ordinary and necessary expense” of -, is deductible by - on its
return for 20----.
We note, however, that both - and - are currently under
examination for 20----. Both companies are adamant that they
are entitled to the deduction. Their arguments have not been
put forth in writing and are not entirely clear, and there may
be relevant facts of which we are unaware. Neither company is
willing to execute a closing agreement giving up the deduction.
It follows that, due to this uncertainty, you should not allow
the deduction on the return of either company; only a subsequent
closing agreement, judgment of the court, or expiration of the
statute of limitations can definitively conclude this issue.
That a contract between ---------and - specified that the
liability, when paid, would be deductible by - supports our
conclusion but is irrelevant to our analysis. While corpora-

CC:LBI:RFPH:CHI:2:M:POSTF-110101-13

Page 6

tions are free to agree to payments and indemnifications between
themselves under an almost limitless variety of circumstances,
the deductibility of an expense on a tax return is determined by
the Internal Revenue Code. A private contract can require
indemnification for paying an expense, but it cannot change the
“ordinary and necessary expense” of one company into the
“ordinary and necessary expense” of another; if it could then
the possibilities for extensive avoidance of Sec. 162(a)’s
requirements would be obvious. “A taxpayer must establish that
the item of expense was proximately and directly related to his
trade or business.” American General Insurance Co. v. United
States, (USDC Mid-Dist. Tenn., 1973). The expenditure is
deductible by -, not because of the contract provision that so
specifies, but because the liability was proximately and
directly related to the trade or business of -.
Although we conclude that the item is not an ordinary
deduction for -, the questions remains: “What is the legal
status of the payment, for tax purposes, for -?” -- payment of
-- liability was clearly not a gift from - to -—- corporations
do not make gifts to other corporations. It was not a loan from
- to -, as there is no indication that a loan was intended and
there was no obligation by - to repay - the $50 million or any
part of it.
Under Arrowsmith v. Commissioner, 344 U.S. 2 (1952), if the
seller of a subsidiary, in connection with the sale contract,
indemnifies a contingent liability of that subsidiary by making
a payment to the acquiring company, the indemnity is treated as
a reduction in the sale price of the stock. See also Central
Gas & Electric Co. v. United States, 159 F.Supp. 353 (Ct. Cl.
1958); Federal Bulk Carriers, Inc. v. Commissioner, 66 T.C. 283
(1976); Rev. Rul. 58-374, 1958-2 C.B. 396; Clay v. Commissioner,
T.C. Memo. 1981-375; and Nelson v. Commissioner, T.C. Memo.
1971-327. If the seller indemnifies a contingent liability of
the subsidiary by making a payment to or on behalf of the
subsidiary, however, the payment is treated as a contribution to
the subsidiary’s capital by the seller, relating back to
immediately before the stock sale and thereby increasing the
seller’s basis in the subsidiary for purposes of determining
gain or loss on the sale. See Rev. Rul. 83-73, 1983-1 C.B. 84;
G.C.M. 38977 (April 8, 1982). The consequences to the selling
corporation are the same regardless of whether the indemnity
payment is treated as a reduction in the sale price or as a
contribution to capital. In either event, the seller is
entitled to a capital loss, rather than an ordinary deduction at

CC:LBI:RFPH:CHI:2:M:POSTF-110101-13

Page 7

the time the indemnity is paid or becomes fixed. The capital
loss may be deductible as such, provided it is not disallowed
under the consolidated return loss disallowance regulations
(Temp. Reg. §1.1502-35T and Reg. §1.1502-36), depending on
circumstances.
We conclude, therefore, that -- requirement to pay the
liability of - results in a deemed contribution of capital by ----and an increase in -- basis in -. - is entitled to a capital
loss--- not an ordinary deduction--- in the year that it paid
the indemnity (20----). Such a loss is subject to possible
disallowance, however, depending on the application of the
consolidated return loss disallowance regulations.
- is entitled to an ordinary deduction because it is deemed
to have received the funds from - and paid the settlement
itself, in furtherance of its own business. As explained above,
however, to avoid a whipsaw situation, the deduction should not
be allowed to - until - concedes, or it is finally determined,
that - is not entitled to that ordinary deduction.
A further problem arises from the fact that the entities at
issue here are insurance companies. Insurance companies, unlike
other corporations, are entitled to deduct increases in reserves
for certain losses (I.R.C. §§ 805(a)(2), 807, 816(b) and 832),
contrary to the general application of the “all events” and
“economic performance” rules. As noted above, - is not entitled
to an ordinary deduction for paying the - settlement; it follows
that neither is it entitled to a deduction for a reserve for
that item. If - deducted its anticipated liability for that
settlement as an insurance reserve, then an adjustment must be
made to disallow that part of the reserve. -- deduction of a
reserve and its deduction of the payment as an ordinary loss on
the return for the year paid would be a double deduction where
no deduction is allowable. We therefore recommend an
investigation into the facts of this matter.
Under the same principles and precedents, payment of the
“tax savings” by -------- to - are also adjustments to -- basis
in --- stock, with a consequent effect on --- gain or loss.
What impact the payment of the tax savings by --- has on the tax
returns of ----is an issue that can only affect the ---- return
for 20----, which is not currently under examination. We offer
no opinion on that issue.

CC:LBI:RFPH:CHI:2:M:POSTF-110101-13

Page 8

Conclusion
-- deduction of the payment in settlement of the classaction suit in 20---- should be disallowed on the grounds that,
though - paid that settlement, - was not entitled to the
deduction under Sec. 162(a) as the deduction did not arise from
-- business. To avoid a “whipsaw” situation, that deduction
should also be disallowed on the consolidated return of ---- and
---- for 20----. The payment should be treated as an adjustment
to ------ basis in the ------stock and consequent adjustment to
------ gain or loss on the sale of that stock. That adjustment
should be recognized in 20----.
If you have any questions, please contact the undersigned at -----.
Steven R. Guest
Associate Area Counsel (LB&I)

By: ____________________________
J. Paul Knap
Attorney

cc:

